Citation Nr: 0605074	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression and 
dysthymia. 

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), rated 50 percent from March 
15, 2001, and 70 percent from June 18, 2005.

3.  Entitlement to an earlier effective date than June 18, 
2005, for a total disability rating based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
August 1970. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted entitlement to service 
connection for PTSD with an initial 30 percent evaluation 
from March 15, 2001, and denied entitlement to a TDIU.  The 
veteran continued the appeal after a September 2002 rating 
decision associated substance abuse with his PTSD and 
increased the initial evaluation for PTSD to 50 percent from 
March 2001. 

In November 2003, the veteran and a friend testified at a 
Board hearing held at the RO.  A transcript (T) of the 
hearing has been associated with the claims file.  In June 
2004, the Board remanded the case to the RO for further 
development.  On remand, the RO issued a rating decision in 
November 2005 that granted a 70 percent evaluation for PTSD 
and entitlement to a TDIU, both effective June 18, 2005.  The 
veteran advised the RO in November 2005 that he was not 
satisfied with the decision, and the supplemental statement 
of the case discussed the TDIU matter in the context of an 
earlier effective date for a TDIU, and also addressed the 
staged rating for PTSD.  The appeal issues have been restated 
accordingly.

In addition, the Board's correspondence to the veteran in 
December 2005 offered him another hearing since the presiding 
Veterans Law Judge at the November 2003 hearing was not 
available to consider his appeal.  He did not respond and as 
he was advised in the correspondence the Board will proceed 
on the assumption that he does not desire another hearing.  

The issue of entitlement to service connection for depression 
and dysthymia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to January 10, 2005, the manifestations of PTSD 
produced moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From January 10, 2005, the veteran's PTSD manifestations 
more nearly approximate serious symptoms that produce 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and inability to 
establish and maintain effective relationships. 

3.  There is competent evidence that a service-connected 
disability prevented him from engaging in substantially 
gainful employment from January 10, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met prior to January 10, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an initial disability evaluation of 70 
percent for PTSD, but not higher, have been met from January 
10, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an effective date of January 10, 2005, 
for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110(a); 
38 C.F.R. §§ 3.340, 3.400(o), 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  This appeal is an appeal from initial rating 
and effective date determinations, "downstream" issues, and 
VA could assert that no additional duty to assist obligation 
existed, the assistance and notice provided prior to the 
initial determinations being sufficient to satisfy the VCAA 
duty to notify and assist requirements.  See VAOPGCPREC 8-03.

In any event, the RO decision in October 2001 granted service 
connection for PTSD and denied entitlement to a TDIU, and the 
RO in September 2002 revised its initial rating to 50 percent 
retroactive to the March 2001 effective date for service 
connection.  The rating decision in November 2005 revised the 
initial rating for PTSD to 70 percent from June 18, 2005, and 
granted entitlement to a TDIU from that date.  The October 
2001, September 2002 and November 2005 rating decisions, the 
September 2002 statement of the case, and the November 2005 
supplemental statement of the case apprised the veteran of 
the information and evidence needed to substantiate his 
claims, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in May 2001, 
June 2004, and September 2004 letters, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for PTSD and entitlement to a TDIU and informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was provided to the veteran prior to 
the initial AOJ adjudication and as a result the timing of 
the notice does comply with the express requirements of the 
law as discussed in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety, including a letter in July 2001, as 
noted above provided him the opportunity to submit any 
additional evidence he had in support of his claims.  The 
Board notes that the June 2004 and September 2004 letters 
each had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied through a single notice to the veteran 
covering all content requirements there is no need to 
elaborate on harmless error.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his PTSD, and the RO obtained additional VA treatment 
records.  The veteran also testified at a Board hearing.  
Furthermore, although the Board has remanded the issue of 
service connection for depression and dysthymia, the record 
relevant to the rating determinations on appeal does not show 
the diagnosis of either disorder so as to raise the 
application of 38 C.F.R. § 4.14.  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the directive in the Board remand and the 
obligations established in the VCAA and is adequate for an 
informed decision of the initial rating and effective date 
issues on a facts found basis.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA and clinical records are 
included in the file and VA examiners reviewed the record.  
VA's duty to assist the veteran in the development of the 
claims has been satisfied and the Board will turn to a 
discussion of the issues on the merits. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 


disability rating is at issue the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where, as in this 
case, a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV). Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Initially, the Board observes that the veteran's 100 percent 
evaluation based on individual unemployability, currently in 
effect from June 2005, does not preclude consideration of a 
higher schedular evaluation for his PTSD.  See VAOPGCPREC 6-
99.  In summary, the record in this case shows a progression 
rather than a consistent presentation in the degree of 
disability manifested by the service-connected PTSD.  VA 
treatment records and hearing testimony supplemented rating 
examinations and records received from the Social Security 
Administration (SSA) that offered additional insight into the 
veteran's disability.  Accordingly, the Board will discuss 
the evidence that supports the assignment of a higher initial 
schedular rating for PTSD prior to June 18, 2005, but not 
thereafter, and entitlement to an earlier effective date for 
a TDIU.  

Prior to January 10, 2005, the VA evaluators, collectively, 
offered a fluctuating assessment of functioning, observing 
through the GAF score that his overall psychiatric 
symptomatology was moderate and corresponded to a GAF of 55 
as related to PTSD and the related substance abuse based on 
two formal examinations in 2001.  Although earlier outpatient 
records show the predominating GAF scores 40-45, the VA 
examiners in August 2001 and December 2001 stated that the 
manifestations of the PTSD corresponded to a GAF of 55.  The 
mental status evaluations were notable for his depression and 
irritability.  However, he was not in a formal therapy 
program and did not take medication for his PTSD.  He also 
lived with a family member.  

Thus, based on the VA evaluations overall, PTSD is more 
nearly indicative of some difficulty in social, occupational, 
or school functioning, but the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships, although he would have had 
difficulty in establishing and maintaining effective work and 
social relationships.  This picture is adequately compensated 
by the 50 percent evaluation since the moderate symptoms 
contemplated in the GAF range from 51-60 are represented in 
the examples listed in the 50 percent evaluation criteria for 
PTSD.  The Board gives more weight to the functioning 
assessment on the formal examinations since they were derived 
from a review of the claims file and interview reports and 
took place over an extended period that showed a consistent 
level of functioning.  Furthermore, the veteran was not 
participating in a formal treatment program when he was 
formally examined and he also reported not taking any 
medication and that he had a satisfactory living arrangement.  
As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiners summaries that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  In addition, the Axis I diagnoses reported in 
the August 2001 and December 2001 examinations were PTSD and 
substance abuse disorders which are service connected, so 
there is no question of the GAF score being in any way 
affected by a nonservice connected psychiatric disorder as 
there was no Axis II diagnosis on either report.  38 C.F.R. 
§ 4.14.

The Board believes that overall the 50 percent evaluation is 
appropriate for the period prior to January 10, 2005.  The 
next higher evaluation of 70 percent does not comport with 
the veteran's disability picture reflected initially on the 
formal evaluations in 2001 or that he reported at the Board 
hearing in November 2003.  At that time his living situation 
remained the same, he reported no current psychiatric 
treatment or hospitalization (T 4-8) which presented a 
disability picture essentially consistent with this 
presentation on the earlier formal examinations.  In this 
regard, the Board believes that the record on a facts found 
basis does not depict a disability picture for this period 
more nearly approximating one of deficiencies in most areas 
and serious symptoms.  These records show consistent 
assessments of functioning and do not reflect a line of 
demarcation to reasonably establish an increase in disability 
to the 70 percent level.  The 50 percent evaluation 
contemplates a psychiatric impairment that recognizes 
difficulty in social and industrial adaptation and moderate 
symptoms and the GAF was consistently no lower than 55 from 
August 2001 and he did not renter a treatment program.  

The VA reports beginning on January 10, 2005, included a GAF 
score of 55, although he reported an increase in symptoms of 
irritability, substance use and crying spells and a clinician 
noted the symptoms caused enough distress for the veteran to 
seek help.  However, another clinician saw him on the same 
day and reported a GAF of 40 which reflects a considerable 
difference in the professional assessment of his level of 
functioning based upon his presentation.  Thereafter, the GAF 
score was 40 through February 2005.  A VA examiner in June 
2005 summarized the veteran's presentation, which included an 
anxious and depressed affect, depressed mood, and very 
limited insight as reflecting a GAF of 45 for current 
functioning related to PTSD which corresponded to serious 
symptoms and serious impairment in social and occupational 
functioning.  The outpatient reports show he continued to 
participate in the treatment program briefly and nothing in 
these reports suggests that his presentation was not 
accurately reflected in the GAF scores noted above.  

Thus, based on the VA examination and outpatient reports, 
PTSD is more nearly indicative of substantial difficulty in 
social, occupational, or school functioning which the Board 
finds is more adequately compensated by the 70 percent 
evaluation since the PTSD symptoms contemplated in the 
predominant GAF range are represented in the examples listed 
in the 70 percent evaluation criteria for PTSD.  As noted 
previously it is not necessary that all the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present, and it is evident from the 
treatment team reports that the level of impairment reflected 
by the veteran's presentation more nearly contemplated the 70 
percent evaluation.  Mauerhan, 16 Vet. App. at 442.  The 
evaluation of 70 percent comports with the veteran's 
disability picture overall, which has been characterized by 
functioning levels that are consistently in the 40-45 range 
since January 10, 2005.  The Board assigns substantial weight 
to the overall outpatient assessment of functioning, as it 
was undoubtedly based upon a current assessment and the GAF 
was confirmed in the June 2005 interview.  Thus based upon 
the team summary and examination the Board concludes that the 
disability picture for this period is best summarized as one 
more nearly approximating deficiencies in most areas, 
depression, and difficulty in adapting to stressful 
circumstances.  Overall, the records discussed reasonably 
supports an increase in disability to the 70 percent level 
from January 10, 2005.  

Having determined that the veteran meets the criteria for an 
evaluation of 70 percent with application of the schedular 
criteria and benefit of the doubt from January 10, 2005, the 
Board must now determine whether PTSD is productive of a 
higher level of impairment than that contemplated in the 
assigned 70 percent evaluation.  Concerning this, the Board 
finds that PTSD is not productive of total social and 
industrial impairment as contemplated in the 100 percent 
schedular evaluation.  As noted previously, the fact that he 
receives a TDIU does not moot consideration of a higher 
scheduler evaluation.  However, the record does not show the 
veteran experienced significant deterioration, as the 
functioning level has been consistent from early in 2005 with 
GAF scores of 40-45, respectively.  The PTSD symptoms 
reported in the record appear consistent and do not appear to 
more nearly approximate the criteria for a 100 percent 
scheduler evaluation at this time.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations, and outpatient reports that would reasonably 
raise a question as to the applicability of the schedular 
standards in this case.

Turning to the claim for an earlier effective date for a 
TDIU, the Board observes that the claim, in general, is not 
inextricably intertwined with an increased rating claim, as 
an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).  The law and 
regulations set out in 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400 provide in general that the effective date for an 
increase in disability compensation shall be the date of 
claim or a year earlier if an ascertainable increase is shown 
within the year prior to the date of receipt of claim.  The 
effective date for a TDIU, 
which is a claim for increase, would fall into the liberal 
rule for claims for increase, as it is not provided 
otherwise.

The RO has granted a TDIU from June 18, 2005, and the Board 
has noted the veteran seeks an earlier effective date.  For 
reasons set forth below, the Board does find that the record 
supports an earlier effective date than the RO has selected, 
but not from March 2001.  The RO granted the June 18, 2005, 
effective date to coincide with the VA examiner's assessment 
in June 2005 that the veteran was not employable on account 
of his PTSD.  However, the Board finds that the TDIU rating 
should coincide with the increase in the initial evaluation 
to 70 percent from January 10, 2005, and not earlier.

The RO developed the record and it showed that a VA examiner 
in December 2001 opined that the veteran was not unemployable 
based upon the current functioning assessment, which was the 
same as reported several months earlier in August 2001.  The 
VA psychiatric examination in December 2001 provided a GAF 
score of 55, which equates with moderate symptoms and some 
difficulty in occupational functioning.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) [citing American 
Psychiatric Association, Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th Ed. 1994)] (DSM-IV)].   

Thereafter, the record shows a substantial deterioration 
coincided with the veteran's return to a VA outpatient 
program, albeit briefly, early in 2005.  In the interim, SSA 
correspondence dated in February 2002 was received that 
indicated he was deemed employable as a laborer, which took 
into account his education and employment background.  He 
reported to VA that he last worked as a laborer early in 2001 
and that he had completed two years of high school.  

Thus, the facts do not support the veteran or provide a 
plausible basis for the Board to consider an effective date 
for a TDIU earlier than January 10, 2005.  In summary, he 
mentioned unemployability or incapacity for work, and his 
correspondence arguing for an increased rating referred to 
unemployability. 

The Board observes that prior to January 10, 2001, he was 
rated 50 percent for service connected PTSD and related 
substance abuse.  The effective date here is governed by the 
increase in disability which occurred from January 10, 2005, 
based on facts found.  Thus, the Board is left with the 
belief that there was uncontradicted evidence of 
unemployability on account of service-connected disability 
from January 10, 2005, but no earlier.  Viewed objectively, 
the record, in particular the course of his disability as 
reflected in VA medical reports, does not appear to provide a 
plausible basis for a more favorable decision on this matter.  
In summary, prior to January 10, 2005, a TDIU is not 
warranted in light of the preponderance of the evidence 
against the claim.  Since the veteran is not found to be 
unemployable prior to January 10, 2005, from a service-
connected disability, there is no basis for extraschedular 
consideration under 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD prior to January 10, 2005, is denied.

Entitlement to an initial disability evaluation of 70 percent 
for PTSD from January 10, 2005, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an effective date of January 10, 2005, for a 
TDIU is granted, subject to the regulations governing the 
payment of monetary awards.




REMAND

The RO issued a rating decision in January 2003 wherein it 
denied entitlement to service connection for depression and 
dysthymia.  This issue was not discussed at the Board hearing 
in November 2003, and the reference in the Board remand that 
the veteran had not filed a notice of disagreement with that 
determination was based on a review of the record before the 
Board.  However, information obtained subsequent to the Board 
remand included a notice of disagreement with the January 
2003 rating decision.  The RO date stamp on the document 
established it was received in January 2004, within the 
applicable filing period.  This issue was not discussed in 
the supplemental statement of the case regarding the 
evaluation of PTSD and the effective date for a TDIU that the 
RO issued in November 2005.  In any event, the Board's 
current procedural rules provide that such issues are to be 
addressed in a statement of the case.  38 C.F.R. § 19.31 
(2005). 

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should issue a statement of 
the case addressing the January 2003 
rating decision wherein the RO denied 
entitlement to service connection for 
depression and dysthymia.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


